                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

UNITED STATES OF AMERICA                       )
                                               )
 v.                                            )          NO. 3:04-cr-00142
                                               )          JUDGE RICHARDSON
MACK STONE                                     )



                                           ORDER

       Pending before the Court is Defendant’s Motion for Imposition of a Reduced Sentence

Pursuant to Section 404 of the First Step Act (Doc. No. 102). For the reasons set forth in

accompanying Memorandum Opinion, the motion is GRANTED without a hearing, and

Defendant’s sentence on his sole count of conviction, conspiracy to distribute 50 grams or more

of crack cocaine in violation of 21 U.S.C. § 846, is hereby REDUCED from a life sentence to a

sentence of 30 YEARS’ IMPRISONMENT. All other provisions of the judgment will remain

unchanged.

       IT IS SO ORDERED.


                                                   ___________________________________
                                                   ELI RICHARDSON
                                                   UNITED STATES DISTRICT JUDGE
